Citation Nr: 1526027	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO. 10-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD and if so whether the claim may be granted.

2. Entitlement to service connection for a gastrointestinal (GI) disorder, to include irritable bowel syndrome (IBS), gastritis, and Grave's Disease (GD).

3. Entitlement to service connection for allergic rhinitis.

4. Entitlement to an effective date earlier than February 12, 2001 for the grant of service connection for sinus mucosal inflammatory disease (SMID).

5. Entitlement to an initial disability evaluation in excess of 30 percent for asthmatic bronchitis.

6. Entitlement to service connection for a skin disorder.

7. Entitlement to a total disability evaluation based on individual unemployability (TDIU).
.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to November 1992, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 1997, May 2005, March 2006, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO). 

Given the medical evidence, the Board has recharacterized the issue of service connection for a GI disorder. 

The claims of entitlement to service connection for a skin disorder and for a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The Veteran's application to reopen a claim of service connection for PTSD was last denied in a September 1997 rating decision.

2. After notification, the Veteran did not file a timely notice of disagreement with the September 1997 rating decision and it became final. 

3. The Veteran has submitted evidence since the September 1997 rating decision which is not cumulative or redundant of other evidence and which tends to substantiate his entitlement to service connection for PTSD

4. PTSD was incurred as a result of active military service. 

5. A gastrointestinal disorder was incurred as a result of active military service. 

6 Asthmatic bronchitis, SMID and rhinitis have overlapping symptoms. 

7. The Board denied service connection for SMID in a September 1999 decision. The Veteran did not appeal that decision, and it is final.

8. VA received the Veteran's application to reopen his SMID claim on February 12, 2001.

9. The Board granted service connection for SMID in a November 2008 decision. The RO implemented the Board's grant in a February 2009 rating decision.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD. 38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. §§ 3.104(a) , 3.156(a), 3.160(d), 20.200, 20.1103 (2014). 

2. The criteria for service connection for PTSD are approximated. 38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. The criteria for service connection for a GI disorder are approximated. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

4. The criteria for service connection for rhinitis are not approximated, and any separate compensation for the disorder would be duplicative of other compensation now in effect. 38 C.F.R. § 4.14 (2014).

5. The criteria for an effective date earlier than February 12, 2001, are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board is granting the claims of service connection for PTSD and a GI disorder claims. Therefore, VCAA discussion for these issues is not required. 

The Board finds that VCAA notice is not required for the rhinitis issue because the issue presented is solely of statutory interpretation and the benefit sought is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The earlier effective date is a downstream issue from the grant of the benefit sought. Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

VA has completed all necessary development. 


Analyses of the Claims 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

PTSD

Reopening: The Veteran filed his original claim of service connection for PTSD in November 1993. The claim was ultimately denied in February 1995 and the Veteran was advised of the denial and his rights to appeal the decision in March 1995. The Veteran did not appeal the decision and it became final. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

 New evidence is defined as evidence not previously submitted to agency 
decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) .

 The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the post-VCAA version of the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO afforded the Veteran a VA mental disorders examination during his current application to reopen his claim. He was then diagnosed as having PTSD as a result of hostile activity during military service. This is both clearly new and material evidence and the claim will be reopened. 
The Merits of the reopened claim: Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014). A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125 (2014). 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2014).

A VA examiner first diagnosed him with PTSD in April 1994. VA treatment records show repeated PTSD diagnoses, including at a September 2014 VA examination. Therefore, the first prong of a service connection claim is satisfied.

The Veteran had a military occupational specialty (MOS) of Material Storage and Handling Specialist. The Board finds that the Veteran's claimed trauma is consistent with the places, types, and circumstances of the Veteran's service at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). This, together with the September 2014 VA examiner's finding that "several of [the] Veteran's reported stressors meet PTSD Criteria A and involve fear of hostile or military activity," satisfies the second and third prongs of a service connection claim. 

All three prongs of a service connection claim are thus satisfied, and VA will grant the appeal. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


GI Disorder

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1). 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). IBS is a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117. 38 C.F.R. § 3.317 (a)(2)(i)(B).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

The Veteran's service records show that he served in Southwest Asia and is a Persian Gulf War veteran within the meaning of the applicable statute and regulation. 38 C.F.R. § 3.317(e)(1). 

His service treatment records document repeated occurrences of stomach pain, as described in a January 1997 rating decision. Other of the Veteran's service records indicate several episodes of diarrhea, nausea and vomiting. The Veteran's VA treatment records describe extensive treatment for a GI disorder dating from shortly after discharge. Moreover, records from 1999 show the interrelation of the Veteran's GD and his GI disorder. Notably, the GI disorder predates the diagnosis of GD by at least five years, but GD manifests itself in GI-disorder like symptoms, which is why the Board has combined the Veteran's separate claims for a GI disorder and GD.

The Board finds no evidence that the GI disorder results from "a known clinical diagnosis," as the RO found in the January 1997 rating decision. VA began treating the disorder with a "GI cocktail" in 1994. This claim has been pending for almost 19 years, yet VA has never diagnosed the etiology of the disorder. At most, VA physicians speculated in 1999 it possibly derived from GD or a "vasoactive intestinal peptide." 

The evidence establishes that the Veteran's GI disorder has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater. Therefore, service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include IBS, gastritis, and GD, is warranted. 

The Board expresses no opinion regarding the severity of the disorder, or whether its symptoms overlap or are duplicative of any other service connected disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


Rhinitis

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided. The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

In November 2008, the Board granted the Veteran's service connection claim for SMID. In so doing, it distinguished the SMID from his rhinitis, citing a March 2008 VA examination. 

The Board has reviewed this examination. The examiner noted that, "most commonly, the first symptom of [SMID] is rhinitis." This implicates 38 C.F.R. 
§ 4.14. VA may not compensate the Veteran for both SMID and rhinitis. Therefore, the rhinitis appeal is denied as a matter of law.


Earlier Effective Date Claim

The Veteran contends that a date earlier than February 12, 2001 should be established for the grant of service connection for SMID. The Board denies his appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The Veteran filed his SMID claim in November 1993. The RO denied the claim in several rating decisions, and the Board denied the claim in a September 1999 decision. The Veteran did not appeal the Board's denial, and it became final.

VA received the Veteran's application to reopen his SMID claim on February 12, 2001. The Board granted service connection for SMID in a November 2008 decision. The RO implemented the Board's grant in a February 2009 rating decision.

Under 38 C.F.R. § 3.400(r), the law and regulations are clear and definitive in holding that the effective date of a reopened claim cannot be earlier than the petition to reopen (and if anything, could be deemed later based on the date entitlement actually arose). The instant case falls squarely under this provision. Because the Veteran did not appeal the Board's September 1999 denial, his claim is a reopened claim, and February 12, 2001 is the earliest effective date he can receive.


ORDER

The claim of service connection for PTSD is reopened. 

Service connection for PTSD is granted.

Service connection for a gastrointestinal (GI) disorder, to include irritable bowel syndrome (IBS), gastritis, and Grave's Disease, is granted.

Service connection for allergic rhinitis is denied.

An effective date earlier than February 12, 2001 for the grant of service connection for sinus mucosal inflammatory disease (SMID) is denied.


REMAND

The Veteran has expressly disagreed with VA's denial of service connection for a skin disorder which was denied in September 1997. A statement of the case has not been issued. Remand is therefore warranted. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Board granted service connection for asthmatic bronchitis in December 2004. The RO implemented the Board's grant in a May 2005 rating decision. The RO assigned a three-stage rating, and it notified the Veteran of its decision in 2006. The Veteran submitted a Notice of Disagreement in October 2006, and the RO issued a Statement of the Case in February 2008. In September 2011, the RO increased the Veteran's rating to 60 percent, effective November 2010. While the Veteran did not disagree with this decision, it did not constitute a full grant of the benefit sought, including possible extraschedular evaluation. Therefore, the Veteran's claim for an initial increased evaluation remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993). The Veteran continues to receive treatment for his bronchitis, and these records are required before VA decides his appeal.

Finally, the RO denied the Veteran's request for a TDIU in a September 2011 rating decision. Given the favorable actions above, the Veteran's combined service-connected disability rating has changed from when the RO issued this decision. The RO will readjudicate the TDIU upon completion of the other directives. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should update the record with any VA treatment records pertaining to the Veteran's service-connected disabilities. 

In particular, it must obtain all treatment records from the Birmingham VA Medical Center, dated since September 2011. Upload these files into VBMS in a single electronic file.

2. The RO/AMC should also ask the Veteran to identify all recent private sources of treatment or evaluation he has received for his service-connected disabilities, and if applicable, skin disorder, and should secure copies of complete records of the treatment or evaluation (not already of record) from all sources appropriately identified.

3. Conduct any other factual development and appropriate medical development. 

4. Issue a STATEMENT OF THE CASE for the issue of entitlement to service connection for a skin disorder.

5. Readjudicate the issues of entitlement to a TDIU, including whether referral for extraschedular consideration is indicated, and entitlement to an initial increased evaluation for asthmatic bronchitis. If the benefits sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


